408 F.2d 684
Edith Portis BAUGHN, Administratrix of the Estate of WilliamEdwin Baughn, Deceased, Appellant,v.SEABOARD AIR LINE RAILROAD COMPANY, Appellee.
No. 13088.
United States Court of Appeals Fourth Circuit.
Argued April 9, 1969.Decided April 18, 1969.

Clyde C. Randolph, Jr., Winston-Salem, N.C., for appellant.
Fred Bynum, Jr., Rockingham, N.C.  (James D. Blount, Jr., and Leath, Bynum, Blount & Hinson, Rockingham, N.C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
To recover damages for the death of William Edwin Baughn when struck by a train of the Seaboard Air Lone Railroad Company on June 1, 1966, while driving a truck over a highway crossing of the tracks a few miles east of Lilesville, North Carolina, his adminstratrix sued the railroad.  The District Court directed a verdict for the defendant and dismissed the action, for the decedent's contributory negligence.


2
In his opinion, Baughn v. Seaboard Air Line Railroad Company, 291 F.Supp. 425 (M.D.N.C.1968), the District Judge recounts closely and with clarity the proofs upon the tragic event.  The issue of contributory negligence is decided in this context and in the frame of the law of North Carolina.  Since our review discloses no substantial error in the premises or the final determination, we cannot overrule the dismissal.


3
Affirmed.